                Case 1:19-cv-08324-DLC Document 1-29 Filed 09/06/19 Page 1 of 4


  From:    Robert Sadowski rsadowski@sadowskikatz.com
Subject:   Proposed response to B. Kukowski
   Date:   September 26, 2018 at 4:09 PM
     To:   Amro Ali amro.ali9@icloud.com


       Barbara, Here are some counter points to the items you mentioned about Dr. Ali:

       He graduated medical school in 1994 and passed the USMLE Step 1 and 2 with
       low scores in 1998.
       Response:
       NYMC-WMC was aware of Dr. Ali's scores when he left NYU. He was asked to do
       research work for NYMC-WMC and publish as much as he could because NYMC-
       WMC was on probation for lack of academic activities according to Dr. Sharma.
       With respect to his Board scores, that is but one historical part of his CV--the import
       of which is diminished by his 4 clinical fellowships and more than 20 publications,
       including obtaining funding from the glaucoma foundation. His Board scores were
       well known, but he received an interview from NYMC and a position. If his Board
       scores were truly an eliminating factor, then Dr. Ali has been misled during the
       almost three years that he continued to work for NYMC-WMC.

       Completed his PGY 1 year in 2003--why didn't he continue/complet3e his residency
       training at Northshore LIJ?
       Response:
       Dr. Ali knew that one year of clinical experience is required to improve his chances
       to advance his career in ophthalmology. After NorthShore LIJ, he worked a series
       of clinical fellowships in different areas and continued his research, which is a
       valuable contribution to his field. These years of hard work and dedication to
       ophthalmology in the United States should be a credit to his professional
       development, enthusiasm, and genuine interest in the field. By no means does his
       years of hard work discredit him in anyway. As an aside, one cannot compare the
       candidate from Qatar, who after one year of surgery at Saini hospital in 2014-2015,
       he moved to Qatar--not his country of origin, which is Jordan, where he graduated
       from medical school. Incidentally, Saini hospital, where this candidate worked, is a
       community hospital that has only some affiliation with John's Hopkins.

       Had many, many years (15) to take and pass step 3, but did not until 2018.
       Response:
       According to FSMB, Step 3 is not a requirement to commence a residency, and it is
       not necessary to take and pass Step 3 except to obtain the final unrestricted
       license. Moreover, obtaining an unrestricted license is not feasible for Dr. Ali
       because an unrestricted license requires formal residency training in the United
       States. Most importantly according to WMC contract page 40, successful
       completion of Step 3 is required during the second year of residency. Upon
       information and belief, no program in the country requires an applicant for residency
       to pass step 3 to commence a residency.

       His non-accredited fellowships were in subspecialty areas of ophthalmology--they
       do not count towards toward certification and did not teach or re-enforce his general
       medical knowledge or knowledge of general ophthalmology.
     Case 1:19-cv-08324-DLC Document 1-29 Filed 09/06/19 Page 2 of 4

medical knowledge or knowledge of general ophthalmology.
Response:
This is a complete misunderstanding. All fellowships in ophthalmology are non-
accredited because no board examination is required except surgical retina and
oculplastic--even medical retina is non-accredited. See AUPO and American Board
of Opthalmology. Also, the chairman fellowship in pediatrics and program director
fellowship in glaucoma are both non-accredited fellowships. The non-accredited
fellowships were clinical fellowships, where Dr. Ali was treating patients. See Drs.
Wandel and Sharma letters as well as from his mentors who expressed in
recommendations letters Dr. Ali's bedside manner and patient feedback.

His volunteer research was for NYMC, not WMC. He did not treat patients at
WMC.
Response: Dr. Ali worked for the ophthalmology department under NYMC and
WMC, and specifically applied for IRB at WMC. WMC runs the residency program
but the credit for the work on more than 10 publications, grants application, and IRB
has the Program Director's name on it--although the work was entirely done by Dr.
Ali.

He was in the lower third of the approximately 40 candidates for the San Francisco
Match in 2016, for which there were only 2 or 3 slots at WMC. Obviously, he did not
match with any other programs, probably for all of the objective reasons he did not
match at WMC.
Response: According the Program Director during a meeting held on July 21,
2018, Dr. Ali was in the lower half of the patch and the Director attributed that to a
resident's one-time statement that Dr. Ali could be too old and slow for the job.
Indeed, Dr. Ali was asked many times if he can wake up early if he is on call. Dr. Ali
would like to see the records of his rank and the evaluation. Dr. Ali interviewed with
two professors Dr. Gerald Zaidman, who was impressed with Dr. Ali and his work.
Dr. Zaidman told Dr. Ali that if you can manage three children, you can manage a
residency very easily. Dr. Davae, a pediatric ophthalmologist at Metropolitan with
whom he worked was very excited and happy to have him on board.
As to the comment from the resident, who worked with Dr. Ali for a year, he told Dr.
Ali that Dr. Ali had his full support.

Passing the USMLE Step 3 was a condition to being considered for the off-match
slot that opened in 2017 because he was many years removed from medical school
and his PGY 1 general medical education, and had zero years of general
ophthalmology training. Step 3 passage was required of Dr. Ali to address
concerns that the passage of time had eroded the basic clinical knowledge required
of PGY 2 residents and for patient safety reasons. It had nothing to do with his
being an International Medical School graduate and would have been required of
him if he had graduated from an American School given his unusually protracted
training. However, he failed the Step 3 while that slot was open. He was not
promised a residency slot if and when he passed Step 3. That was a one-time
opportunity.

Response: Dr. Ali has much previous training in general ophthalmology, without
which he could not have obtained all of his fellowships in some of the best
     Case 1:19-cv-08324-DLC Document 1-29 Filed 09/06/19 Page 3 of 4


which he could not have obtained all of his fellowships in some of the best
institutions in the country. There is little possibility for any candidate to be accepted
for an ophthalmology fellowship unless the candidate had outstanding levels of
general ophthalmology training. Moreover, all of his recommendation letters speak
highly of his knowledge and skills.
Failing Step 3 should not stigmatize Dr. Ali, Step 3 is an examination of basic and
clinical knowledge of medicine, pediatrics, obstetrics, gynecology etc. Dr. Ali's
practice is in ophthalmology and he had to go back to study as a fourth year
medical student, while working unpaid and working other jobs to support his family.
Moreover, why was that condition not put before Dr. Ali the first time he applied.
Dr. Wandel told Dr. Sharma and Dr. Ali that it is the policy for foreign medical
graduates, according to Dr. Bierman, to have passed Step 3--this is the policy for
foreign medical graduates. This "policy" clearly contradicts the NYS Medical Board
rule that step 3 is not required for commencing a residency.

Dr. Ali was asked to pass step 3 before the resident dropped her position and when
he was offered an interview.
Response: Dr. Ali first applied in November 2015, one year before the match, for
an advanced position of PGY 3 and his board scores and application was well
known since that time. So one can conclude that he was misled to keep him
working for free, if as WMC, now claims, he's unqualified. Dr. Wandel's stated plan
for Dr. Ali was that Dr. Ali would start on July 1, 2018, in a spot outside the match,
but this plan inexplicably changed when the resident dropped her position.

Dr. Ali does not compare favorably to the resident from Qatar. That resident has
superior credentials, i.e. coming off an NIH grant at John's Hopkins, had impressive
Step 1 and 2 scores and passed step 3.

Response: Regardless of the credentials of the candidate from Qatar, the position
appears to have been specially created for him without formal interviews or
postings, which is unfair to Dr. Ali and other candidates who could have applied for
the position. Indeed, Drs. Wandel and Sharma have not met or even spoken to the
candidate at all. In addition, according to our information this candidate just
completed his internship in Sinai hospital--an affiliate of John's Hopkins when he left
for Qatar. Also, there is no mention of his name in NIH records. Please provide the
grant number and his role and publication. Moreover, for an USA NIH grant, this
resident would have to be in a full time faculty position in order to receive a real
grant. Also this candidate did not complete his formal training in Qatar and has no
publications. Dr. Ali in comparison has more than 20 publications, ten with Dr.
Wandel's name. Dr. Ali is one of the few recipients nationwide with a grant from the
glaucoma foundation. It is very clear, that Dr. Ali's CV--with all of his contributions in
the field between training in general ophthalmology, 4 clinical fellowships, one grant,
and 20 publications is a highly favorable candidate, and having been passed over in
this regard is discriminatory.

Each of the institutions at which Dr. Ali did his non-accredited fellowships has an
ophthalmology residency program. I suspect he was not accepted in their
programs either. In Short, Dr. Ali is not a strong candidate for a highly competitive
     Case 1:19-cv-08324-DLC Document 1-29 Filed 09/06/19 Page 4 of 4

programs either. In Short, Dr. Ali is not a strong candidate for a highly competitive
residency program and WMC does not appear alone in that assessment.

Response: Dr. Ali worked successfully for highly prestigious institutions ranking in
the top tier in ophthalmology, which unlike WMC have never been on probation. Dr.
Ali has consistently improved his credentials and should clearly be given the
residency at WMC. Dr. Ali's has worked for NYMC-WMC as a volunteer and
advanced the prestige of the institution and the Chairman, for the institution to now
shut him out is in a word despicable.

I look forward to speaking with you at your convenience on Friday. Rob


Robert W. Sadowski
Partner

Sadowski Katz LLP / Attorneys at Law
830 Third Avenue, 5 floor
New York, New York 10022
Phone: 646-503-5341
Fax: 646-503-5348
Email: rsadowski@sadowskikatz.com
